DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 5 (Figs. 5A-5F) in the reply filed on December 27, 2021 is acknowledged.
Claims 8-13 and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 27, 2021.
Claims 1-7, 14-27, and 32-37 are presented for examination below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7, 14-27, and 32-37 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 7, 14, 17, 26, 33, and 37 recite the limitations “a lumbar portion disposed in the lumbosacral region of the wearer,” “wherein the lumbar portion extends around the entire torso of the wearer,” “that provides adjustable support to a lumbosacral region of a wearer,” “extending around at least a portion of a torso of the wearer,” “extends across the lumbosacral region of the wearer,” “extends around the entire torso of the wearer,” and “is continuous around the torso.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” (e.g., “a lumbar portion configured to be extend around the lumbosacral region of the wearer,” “wherein the lumbar portion is configured to extend around the entire torso of the wearer,” “that is configured to provide adjustable support to a lumbosacral region of a wearer,” “configured to extend around at least a portion of a torso of the wearer,” “configured to extend across the lumbosacral region of the wearer,” “configured to extend around the entire torso of the wearer,” and “is configured to be continuous around the torso.”) to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 37 recite the limitation “a lumbar portion disposed in the lumbosacral region of the wearer.” The limitation is indefinite, as it is unclear how the lumbar portion can be disposed in the lumbosacral region of the wearer. The drawings and specification appear to depict wherein the lumbar portion merely wraps around the lumbosacral region, instead of being disposed in the wearer’s anatomy. For purposes of examination, the Examiner will interpret the limitation as follows: “a lumbar portion configured to be extend around the lumbosacral region of the wearer” (see related rejection under 35 USC 101 above).
Dependent claims are rejected at least for depending from rejected claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one tensioning mechanism that allows the wearer to selectively change a level of support provided by the lumbar portion to the lumbosacral region of the wearer” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 14-19, 21, 26, 27, 32-35, and 37 (regarding claims 1, 2, 4, 7, and 37, as best as can be understood), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conolly et al. (herein Conolly)(US PG Pub 2015/0143621).
Regarding claim 1, Conolly discloses a wetsuit (90, see Fig. 9B and paragraphs 0001-0002, 0034, and 0048) that provides adjustable support to a lumbosacral region of a wearer of the wetsuit (see paragraphs 0013-0014, 0034, and 0036-0038), the wetsuit comprising:
at least one layer of material (i.e., neoprene, see paragraph 0048) having a lumbar portion (portion of wetsuit configured to extend over the wearer’s lumbosacral region 12) disposed in the lumbosacral region (12) of the wearer (see Figs. 2, 3, and 9B and paragraphs 0034, 0037, and 0048); and 
at least one tensioning mechanism (elastic support straps 23; note that “tensioning mechanism” is being interpreted under 35 USC 112(f) to correspond to “elastic straps, wires, 

Regarding claim 2, Conolly further discloses wherein the material is foam rubber (i.e., neoprene, see paragraph 0048).

Regarding claim 4, Conolly further discloses wherein the lumbar portion (portion of wetsuit configured to extend over the wearer’s lumbosacral region 12) comprises one or more struts (41) supported by the at least one tensioning mechanism (23; see Fig. 4A and paragraphs 0036-0037 and 0041).

Regarding claim 7, Conolly further discloses wherein the lumbar portion (portion of wetsuit configured to extend over the wearer’s lumbosacral region 12) extends around the entire torso of the wearer (see Figs. 2-4 and 9B.

Regarding claim 14, Conolly discloses a wetsuit (90, see Fig. 9B and paragraphs 0001-0002, 0034, and 0048) that provides adjustable support to a lumbosacral region of a wearer of the wetsuit (see paragraphs 0013-0014, 0034, and 0036-0038), the wetsuit comprising:
at least one layer of foam rubber (i.e., neoprene, see paragraph 0048); and
a lumbar portion (22, 23, and 41) adjacent to the at least one layer of foam rubber and extending around at least a portion of a torso of the wearer (see Figs. 2-5 and 9B and paragraphs 

Regarding claim 15, Conolly further discloses wherein the lumbar portion (22, 23, and 41) comprises one or more struts (41) coupled to the elastic strap (23; see Fig. 4A and paragraphs 0036-0037 and 0041).

Regarding claim 16, Conolly further discloses wherein the one or more struts (41) are arranged perpendicular to the elastic strap (23, see Figs. 4A-4C).

Regarding claim 17, Conolly further discloses wherein a length of the one more struts (41) extends across the lumbosacral region of the wearer (12, see Figs. 4A-4C and paragraph 0041; struts 41 extend lengthwise across at least a portion of the lumbosacral region 12).

Regarding claim 18, Conolly further discloses wherein the one or more struts (41) are coextensive with a height of the lumbar portion (22, 23, and 41) along a vertical axis (i.e., up-down axis of Figs. 4A-4C, see Figs. 4A-4C).

Regarding claim 19, Conolly further discloses wherein the one or more struts (41) are spaced apart along a length of the lumbar portion (see Figs. 4A-4C).



Regarding claim 26, Conolly further discloses wherein the lumbar portion (22, 23, and 41) extends around the entire torso of the wearer (see Figs. 2-4 and 9B).

Regarding claim 27, Conolly further discloses wherein the elastic strap (23) comprises a central portion (portion stitched to support 22, see Figs. 4A-4C) and two end portions (distal ends of straps 23 as seen in Figs. 4A-4C and 9B), and wherein the level of support provided by the lumbar portion (22, 23, 41) to the lumbosacral region of the wearer is adjusted by changing a position of one or both of the two end portions (see paragraphs 0036-0041 and 0045-0046).

Regarding claim 32, Conolly further discloses wherein the lumbar portion (22, 23, 41) is embedded within the wetsuit (90, see paragraphs 0048-0049).

Regarding claim 33, Conolly further discloses wherein the lumbar portion (22, 23, 41) is continuous around the torso (see Figs. 2-4 and 9B).



Regarding claim 35, Conolly further discloses wherein the lumbar portion (22, 23, 41) comprises one or more struts (41) coupled to the elastic strap (23), and wherein the one or more struts are interposed between the first layer and the second layer (see Figs. 4A-4C and 9B and paragraphs 0041 and 0048, the entire lumbar support structure 22 including struts 41 is integrated into the garment).

Regarding claim 37, Conolly discloses a wetsuit (90, see Fig. 9B and paragraphs 0001-0002, 0034, and 0048) configured to provide support to a lumbosacral region of a wearer of the wetsuit (see paragraphs 0013-0014, 0034, and 0036-0038), the wetsuit comprising at least one layer of foam rubber (i.e., neoprene, see paragraph 0048) having a lumbar portion (portion of wetsuit configured to extend over the wearer’s lumbosacral region 12) disposed in the lumbosacral region (12) of the wearer (see Figs. 2, 3, and 9B and paragraphs 0034, 0037, and 0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 25 (regarding claim 3, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Conolly, as applied to claims 1 and 14 above, in view of Molyneux et al. (herein Molyneux)(US PG Pub 2015/0237928).
Regarding claim 3, Conolly discloses the limitations of claim 1, as discussed above, but fails to further disclose a layer of nylon laminated on the at least one layer of material.
However, Molyneux teaches a wetsuit (100, see at least Figs. 1-2 and paragraph 0039) comprising a foam rubber material (141, which is made of neoprene, see paragraph 0043) and a layer of nylon (142 or 143) laminated on the foam rubber material (see paragraphs Figs. 3-4 and 0042-0044), so as to provide enhanced strength, durability, and/or abrasion resistance to the wetsuit (see paragraph 0044). 

It is noted that the recitation of “laminated” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 25, Conolly discloses the limitations of claim 14, as discussed above, but fails to further disclose a layer of nylon laminated on the at least one layer of foam rubber.
However, Molyneux teaches a wetsuit (100, see at least Figs. 1-2 and paragraph 0039) comprising a foam rubber material (141, which is made of neoprene, see paragraph 0043) and a layer of nylon (142 or 143) laminated on the foam rubber material (see paragraphs Figs. 3-4 and 0042-0044), so as to provide enhanced strength, durability, and/or abrasion resistance to the wetsuit (see paragraph 0044). 
Therefore, based on Molyneux’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified 
It is noted that the recitation of “laminated” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Claims 5 and 20 (regarding claim 5, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Conolly, as applied to claims 1 and 14 above, in view of Hardinge et al. (herein Hardinge)(GB 2076654 A).
Regarding claim 5, Conolly discloses the limitations of claim 1, as discussed above, and further discloses wherein the one or more struts (41) comprise a lightweight and strong material such as molded or extruded polymer, fiberglass composite, carbon fiber composite, steel, aluminum, titanium, or other material (see paragraph 0041) but fails to specify a high-density polyethylene. 
However, Hardinge teaches a lumbar support device (see Fig. 1 and page 1, lines 4-54) comprising one or more support struts (20) to support the lumbar portion of the wearer (see page 1, lines 55-113), wherein the one or more support struts are made of a high density polyethylene 
Therefore, based on Hardinge’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Conolly’s struts to be made of a high-density polyethylene; as doing so would provide an optimal level of rigidity/support to the wearer’s back.
Furthermore, such a modification would be nothing more than a simple substitution of one known support material for another (e.g., high density polyethylene instead of aluminum, see paragraph 0041 of Conolly and page 1, lines 94-96 of Hardinge). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 20, Conolly discloses the limitations of claim 14, as discussed above, and further discloses wherein the one or more struts (41) comprise a lightweight and strong material such as molded or extruded polymer, fiberglass composite, carbon fiber composite, steel, aluminum, titanium, or other material (see paragraph 0041) but fails to specify a high-density polyethylene. 
However, Hardinge teaches a lumbar support device (see Fig. 1 and page 1, lines 4-54) comprising one or more support struts (20) to support the lumbar portion of the wearer (see page 1, lines 55-113), wherein the one or more support struts are made of a high density polyethylene or aluminum material (see page 1, lines 94-96), so to provide an optimal level of rigidity/support to the wearer’s back (see page 1, lines 55-113).
Therefore, based on Hardinge’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified 
Furthermore, such a modification would be nothing more than a simple substitution of one known support material for another (e.g., high density polyethylene instead of aluminum, see paragraph 0041 of Conolly and page 1, lines 94-96 of Hardinge). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Claims 6, 22-24, and 36 (regarding claim 6, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Conolly, as applied to claims 1, 14, and 15 above, in view of Leighton (Us Patent No. 5,551,085).
Regarding claim 6, Conolly discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein the lumbar portion comprises one or more pressure pads supported by the at least one tensioning mechanism.
However, Leighton teaches a lumbar support garment (10) for providing adjustable support to a lumbosacral region of a wearer (see column 3, line 7 – column 4, line 19), the garment comprising a lumbar portion (12) made of a foam rubber material (see column 3, lines 31-54 and column 4, lines 4-19), at least one tensioning mechanism (elastic pressure strap 18, see column 3, lines 31-42 and column 5, lines 18-45) that allows the wearer to selectively change a level of support provided by the lumbar portion to the lumbosacral region of the wearer (see column 5, lines 18-45 and column 6, line 58 – column 7, line 4), one or more support struts (19, 20, 65), and one or more pressure pads (14, 16) supported by the at least one tensioning mechanism (see Figs. 1 and 5 and column 4, lines 20-62 and column 6, line 58 – column 7, line 4), so as to allow the user to apply a selective amount of pressure to the wearer’s lower back 
Therefore, based on Leighton’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Conolly’s lumbar portion to further comprise one or more pressure pads supported by the at least one tensioning mechanism; as doing so would allow the user to apply a selective amount of pressure to the wearer’s lower back muscles via the pressure pads for pain relief and support.

Regarding claim 22, Conolly discloses the limitations of claim 14, as discussed above, but fails to further disclose wherein the lumbar portion comprises one or more pressure pads coupled to the elastic strap.
However, Leighton teaches a lumbar support garment (10) for providing adjustable support to a lumbosacral region of a wearer (see column 3, line 7 – column 4, line 19), the garment comprising a lumbar portion (12) made of a foam rubber material (see column 3, lines 31-54 and column 4, lines 4-19), at least one elastic strap (elastic pressure strap 18, see column 3, lines 31-42 and column 5, lines 18-45) that allows the wearer to selectively change a level of support provided by the lumbar portion to the lumbosacral region of the wearer (see column 5, lines 18-45 and column 6, line 58 – column 7, line 4), one or more support struts (19, 20, 65), and one or more pressure pads (14, 16) coupled to the elastic strap (see Figs. 1 and 5 and column 4, lines 20-62 and column 6, line 58 – column 7, line 4), so as to allow the user to apply a selective amount of pressure to the wearer’s lower back muscles via the pressure pads for pain relief and support (see Abstract; column 1, lines 6-44; column 3, lines 12-54; and column 6, line 58 – column 7, line 4).


Regarding claim 23, the modified wetsuit of Conolly (i.e., Conolly in view of Leighton) is further disclosed wherein the one or more pressure pads (14, 16 of Leighton) are coextensive with a height of the lumbar portion (12 of Leighton) along a vertical axis (see at least Fig. 8 of Leighton).

Regarding claim 24, the modified wetsuit of Conolly (i.e., Conolly in view of Leighton) is further disclosed wherein the one or more pressure pads (14, 16 of Leighton) are spaced apart along a length of the lumbar portion (12 of Leighton; see at least Figs. 1, 5, 8, and 9 of Leighton).

Regarding claim 36, Conolly discloses the limitations of claim 15, as discussed above, but fails to further disclose wherein the lumbar portion further comprises one or more pressure pads coupled to the elastic strap.
However, Leighton teaches a lumbar support garment (10) for providing adjustable support to a lumbosacral region of a wearer (see column 3, line 7 – column 4, line 19), the garment comprising a lumbar portion (12) made of a foam rubber material (see column 3, lines 31-54 and column 4, lines 4-19), at least one elastic strap (elastic pressure strap 18, see column 
Therefore, based on Leighton’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Conolly’s lumbar portion to further comprise one or more pressure pads coupled to the elastic strap; as doing so would allow the user to apply a selective amount of pressure to the wearer’s lower back muscles via the pressure pads for pain relief and support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Aubrey (US Patent No. 5,328,398) teaches a water sports garment comprising an integral lumbar support portion with a plurality of adjustable support straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732